Citation Nr: 1132112	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  05-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for acute psychotic episodes and marital problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1988 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in October 2009 when they were remanded for additional evidentiary development.  Also before the Board in October 2009 was a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) which was also remanded.  In April 2011, the RO granted service connection for PTSD.  The issue is no longer in appellate status.  

The issue of entitlement to service connection for Gulf war illness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for acute psychotic episodes and marital problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

There is no competent evidence of record etiologically linking major depression to the Veteran's active duty service.  



CONCLUSION OF LAW

Major depression was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection for major depression.  The discussion in an October 2009 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the October 2009 VCAA letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in the present case are more than adequate.  Mental disorders examinations were conducted and the results were recorded.  The examiners had access to the Veteran's claims file and reviewed the claims file in connection with the examinations.  The examiners provided pertinent diagnoses and supported the diagnoses with rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  In April 2011, the Veteran submitted a statement indicating he had no other information or evidence to submit.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the etiology of his mental disorder.  See Barr.   

Analysis

The Veteran is claiming that he experiences major depression as a result of his military service.  The Board notes that in April 2010, the RO granted service connection for PTSD.  This decision only pertains to major depression.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the current case, there is some evidence of in-service psychiatric problems.  A July 1989 service treatment record includes an impression of situational depression over marital discord.  Another record demonstrates that the Veteran was admitted to a hospital for four days for acute psychosis and depression from July 1989 to August 1989.  The discharge diagnosis was acute psychotic episodes and marital problems.  The remainder of the service treatment records was silent as to complaints of, diagnosis of or treatment for mental disorders.  

There is also some evidence of the current existence of major depression.  A private medical record dated in August 1997 includes the results of a psychiatric examination.  The pertinent diagnostic impression was major depression.  The report of a December 2003 VA examination includes a pertinent diagnosis of a single episode of major depressive disorder, chronic, moderate to severe without psychotic features.  In September 2009, a VA physician wrote that she had been treating the Veteran since November 2005 for PTSD and depression with psychotic features.  Additionally, VA clinical records include several diagnoses of psychosis, not otherwise specified, versus major depressive disorder with psychotic features.  

The claim of entitlement to service connection for major depression must be denied as there is no competent evidence of record linking any currently existing major depression to the Veteran's active duty service.  No health care provider has provided an opinion linking current depression to any incident of the Veteran's military service.  

The only evidence of record which links depression to the Veteran's active duty service is his own allegations.  As set out above, the Veteran is not competent to provide an opinion regarding the existence and etiology of his depression.  

The Veteran has undergone psychiatric examinations by VA in order to determine if he has a mental disorder which was etiologically linked to his active duty service.  None of these examinations resulted in a finding that the Veteran had major depression which was due to active duty service.  

A report of a December 2003 VA mental disorders examination reveals that the Veteran reported he was involved in disciplinary problems after his return from the Persian Gulf due to drinking and driving.  The examiner noted problems with the Veteran's veracity with regard to his self-reported history.  Mental status examination was conducted.  The assessment was that the Veteran minimally met the criteria for a diagnosis of PTSD and he met the diagnoses for major depressive disorder.  The pertinent Axis I diagnosis was major depressive disorder, single episode, chronic without psychotic features.  While this evidence documents the current existence of major depressive disorder, it does not indicate that the disorder is linked to the Veteran's active duty service.  

The report of an August 2005 VA mental disorders examination resulted in an Axis I diagnosis of PTSD.  It was also noted that the Veteran had fairly significant characterological issues and a history of polysubstance abuse that were greatly impacting his functioning and had absolutely nothing to do with his military service.  The Veteran was afforded another VA mental disorders examination in March 2009.  The Axis I diagnoses were chronic PTSD and psychotic disorder not otherwise specified.  The most recent VA examination was conducted in March 2011.  The Axis I diagnoses were psychotic disorder not otherwise specified and chronic PTSD.  

As there is no competent evidence of record linking major depression to the Veteran's active duty service, entitlement to service connection for the disorder is not warranted and the claim must be denied.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


ORDER

Entitlement to service connection for major depression is denied.  


REMAND

A review of the claims file demonstrates that the Veteran perfected an appeal with the denial of service connection for acute psychotic episodes and marital problems.  The issue was before the Board in October 2009 when it was remanded for additional evidentiary development.  Since that time, additional pertinent evidence has been associated with the claims file which includes evidence pertaining to mental disorders.  A supplemental statement of the case was issued in April 2011, but this only addressed the claim of entitlement to service connection for major depression.  The last time the issue of entitlement to service connection for acute psychotic episodes and marital problems was addressed in a supplemental statement of the case was in June 2009.  It is not apparent to the Board why this issue was not included in the April 2011 supplemental statement of the case.  While the RO granted service connection for PTSD in April 2011, there is no indication that service connection was also granted for acute psychotic episodes and marital problems.  The Board finds that the issue of entitlement to service connection for acute psychotic episodes and marital problems must be remanded in order for VA to issue a supplemental statement of the case which addresses all the pertinent evidence received since the time of the last supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the claims file, to include all evidence received since the most recent supplemental statement of the case on this issue, and determine if entitlement to service connection for acute psychotic episodes and marital problems is warranted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


